UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VERRAGIO, LTD.,                                              : Case No. 18-cv-10140

                                Plaintiff,

                 -against-                                   : CLERK'S CERTIFICATE OF
                                                             : DEFAULT

BAY HILL JEWELERS,


                               Defendant.
----------------------------------------- x

          I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on November 1, 2018 with the

filing of a summons and complaint, a copy of the summons and complaint was served on

defendant Bay Hill Jewelers by personally serving Stacey Papp, President of Bay Hill Jewelers,

and proof of service was therefore filed on December 3, 2018 (Docket. No. 11). I further certify

that the docket entries indicate that the defendant has not filed an answer or otherwise moved

with respect to the complaint herein. The default of the defendant is hereby noted pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

Dated: December I 0, 2018
       New York, New York

                                              RUBY J. KRAJICK
                                                Clerk of Court


                                        By: _ _  :{/Y)~·
                                                     _t~an~~~~
                                              Deputy Clerk




{11643226:1}
